[Cite as In re Estate of Clonch, 2020-Ohio-3938.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


 ESTATE OF:                                         :    MEMORANDUM OPINION

 DANNY LYLE CLONCH a.k.a.                           :
 DANNY L. CLONCH,                                        CASE NO. 2020-T-0017
 DECEASED                                           :



 Civil Appeal from the Trumbull County Court of Common Pleas, Probate Division, Case
 No. 2018 EST 0747.

 Judgment: Appeal dismissed.


 Michael D. Rossi, Guarnieri & Secrest, PLL, 151 East Market Street, P.O. Box 4270,
 Warren, OH 44482 (For Appellant, Jarod M. Clonch).

 Daniel P. Thomas, Delbene, LaPolla & Thomas, 155 Pine Avenue, N.E., P.O. Box 353,
 Warren, OH 44482 (For Appellee, Jeffrey W. Thomas).

 Carol A. Sopkovich, Martin F. White Co., LPA, 156 Park Avenue, N.E., P.O. Box 1150,
 Warren, OH 44482 and H. Gilson Blair, 154 North Park Avenue, N.E., Warren, OH 44481
 (For Appellee, Theresa R. Clonch).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Jarod M. Clonch (“Mr. Clonch”), through counsel, appealed from

a March 3, 2020 entry of the Trumbull County Court of Common Pleas, Probate Division.

        {¶2}     Appellee, Jeffrey W. Thomas (“Mr. Thomas”), Administrator WWA of the

Estate of Danny Clonch, deceased, filed an inventory on July 10, 2019, and Mr. Clonch

filed five exceptions to the inventory. After a hearing on the exceptions to the inventory

took place, the probate court issued the March 3 entry and ordered the fiduciary to amend
the inventory within 14 days to include the two motor vehicles transferred to the surviving

spouse and to include the decedent’s golf cart. In that entry, the court also overruled all

other exceptions to the inventory. On March 19, 2020, the amended inventory was filed

with the probate court. The instant appeal ensued on April 1, 2020.

       {¶3}   On June 9, 2020, Mr. Thomas moved this court to dismiss the appeal for

lack of a final order because neither the inventory nor the amended inventory was

approved by the probate court. On June 22, 2020, Mr. Clonch filed a suggestion for the

record indicating that he did not oppose the dismissal of the appeal.

       {¶4}    This court has stated that a trial court’s entry denying exceptions to an

inventory is only a final, appealable order if that entry also approves the inventory. In re

Estate of Ross, 11th Dist. Trumbull No. 2012-T-0093, 2013-Ohio-2622, ¶ 13. This court

also stated that the probate court entries on appeal must also approve or settle the

inventory or account ruled upon. Id. at ¶ 15; see, also, In re Estate of Persing, 11th Dist.

Trumbull No. 2009–T–0120, 2010-Ohio-2687.

       {¶5}   In Persing, supra, this court stated that any ruling on the exceptions alone

does not affect a “substantial right” as defined in R.C. 2505.02(A)(1). Future relief can still

be afforded since exceptions can be reviewed when the probate court actually conducts

the statutorily required hearing to settle the inventory or account. Ross, supra, ¶ 15.

       {¶6}   In Ross, this court determined there was no final appealable order because

the probate court only denied one of the appellant's exceptions to the inventory and

continued the other three exceptions.

       {¶7}   Here, since the probate court has not yet approved the inventory or the

amended inventory, there is no final appealable order.



                                              2
      {¶8}   Based upon the foregoing, appellee’s motion to dismiss is granted, and this

appeal is hereby dismissed for lack of final appealable order.

      {¶9}   Appeal dismissed.



TIMOTHY P. CANNON, P.J.,

MARY JANE TRAPP, J.,

concur.




                                            3